Citation Nr: 0612534	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  96-35 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than April 27, 
1995, for the assignment of a 40 percent rating for post-
operative residuals of a herniated nucleus pulposus (HNP) at 
L4-L5.

2.  Entitlement to an effective date earlier than September 
30, 1996, for the assignment of a 60 percent rating for post-
operative residuals of a HNP at L4-L5.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to April 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the RO that increased the rating for post-operative residuals 
of a HNP at L4-L5 from 20 to 40 percent, effective from 
September 30, 1996, and a May 2000 rating decision that 
assigned a September 30, 1996 effective date in implementing 
an increase to 60 percent.  

By a November 2000 decision, the Board awarded April 27, 
1995, as the effective date for the award of the 40 percent 
rating.  This decision by the Board, and a February 2002 
decision denying an effective date earlier than April 27, 
1995, were appealed to the United States Court of Appeals for 
Veterans Claims (Court).  The Court vacated both decisions to 
the extent that an effective date earlier than April 27, 
1995, was not granted.


FINDINGS OF FACT

1.  Following an April 1987 denial of a rating greater than 
20 percent by the Board, a claim for an increased rating for 
post-operative residuals of a HNP at L4-L5 was received 
December 31, 1990.

2.  There is no medical evidence showing that the veteran met 
the criteria for a 40 percent rating for HNP at L4-L5 
subsequent to December 31, 1989, and prior to April 27, 1995.  

3.  There is no medical evidence showing that the veteran met 
the criteria for a 60 percent rating for HNP at L4-L5 
subsequent to December 31, 1989, and prior to September 30, 
1996.


CONCLUSIONS OF LAW

1.  The criteria for an award of an effective date prior to 
April 27, 1995, for a 40 percent rating for post-operative 
residuals of a HNP at L4-L5 have not been met.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2005).

2.  The criteria for an award of an effective date prior to 
September 30, 1996, for a 60 percent rating for post-
operative residuals of a HNP at L4-L5 have not been met. 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran was service connected for the HNP disability by a 
rating decision dated in October 1976, evaluated as 10 
percent disabling, effective from April 17, 1976, the day 
following his separation from military service.  The rating 
was later increased to 40 percent, and subsequently decreased 
to 20 percent, effective from August 1, 1986.  The veteran 
appealed the 20 percent rating decision to the Board, which 
denied a higher rating in March 1987.  

The veteran sent a letter to the RO, received in December 
1990, that was construed as a claim for an increased rating 
for, inter alia, his back disability.  The veteran did not 
respond to RO requests for more information, sent in January 
and April 1991, and no development was conducted on this 
claim.  

The RO received a letter from the veteran in March 1994 which 
was construed as another request for increased compensation.  
A September 1997 decision increased the rating for post-
operative residuals of a HNP at L4-L5 from 20 to 40 percent, 
effective from September 30, 1996.  The veteran thereafter 
claimed that he was entitled to a 40 percent rating for his 
back disability prior to September 30, 1996.  By a November 
2000 decision, the Board granted an effective date of April 
27, 1995 for the 40 percent award.  The veteran appealed that 
determination to the Court.  In April 2001 the Secretary 
submitted a Motion For Remand and To Stay Proceedings.  In an 
order dated in May 2001, the Court granted the motion, and 
vacated the part of the Board's decision which denied an 
effective date earlier than April 27, 1995, for the award of 
the 40 percent rating.  The matter was remanded to the Board.  

In February 2002, the Board denied an effective date earlier 
than April 27, 1995, for the award of a 40 percent rating.  
The Board also remanded the issue of entitlement to an 
effective date earlier than September 30, 1996, for the 
assignment of a 60 percent rating in order for the RO to 
issue a statement of the case (SOC).  

Thereafter, the veteran filed an appeal to the Court.  In 
October 2002, VA General Counsel filed an unopposed Motion 
for Remand and to Stay Proceedings.  By an order dated in 
April 2003, the Court granted the motion, vacated that part 
of the Board's February 2002 decision that denied an 
effective date earlier than April 27, 1995, for the award of 
a 40 percent rating, and remanded the matter to the Board for 
re-adjudication.  

The Court's remand order specified that, because the issues 
of earlier effective date for the 40 percent award and the 60 
percent award are inextricably intertwined, in the interests 
of judicial economy they must be adjudicated together.  In 
discussing the Veterans Claims Assistance Act of 2000 (VCAA), 
the Court also indicated that it expected VA to ensure 
compliance with all laws applicable to the veteran's claim.  
The Court also noted that, although the veteran's increased 
disability was first shown in private medical records from 
Dr. Rogers at the Jacksonville Orthopedic Clinic dated April 
27, 1995, the Board's decision did not address the fact that 
the April 1995 record indicated that the veteran had been 
seen at that facility several times over the years for his 
back.  The Court also noted that there was no evidence in the 
record that VA attempted to secure any medical records of 
this prior treatment.

The Board remanded in October 2003 in order to ensure 
compliance with the VCAA, to attempt to obtain the 
aforementioned medical records from the Jacksonville Clinic, 
and to have the two earlier effective date issues adjudicated 
together, including issuance of appropriate SOCs or 
supplemental statements of the case (SSOCs).  In its remand 
order, the Board noted that, notwithstanding the Court's note 
that no attempt had been made to obtain earlier records from 
the Jacksonville Clinic, records from the clinic, dated from 
June 1980 to January 1997, were received in February 1997, 
and have been of record since that time.  The Board 
nevertheless, pursuant to the Court's directives in the April 
2003 Order, ordered the RO to obtain records in possession of 
Dr. Rogers at the Jacksonville clinic for the period from 
April 1976 to the present.  

On remand, the RO sent the veteran an appropriate VCAA 
letter, discussed in more detail below, in April 2004.  In 
October 2004, the RO sent a request to the Jacksonville 
Clinic, requesting treatment records from 1976 to the 
present.  The veteran was informed of this by letter at the 
time, and was also informed that, while the RO would make 
every effort to help him obtain these records, it was 
ultimately his responsibility to ensure that the RO had all 
of the private evidence necessary to adjudicate the claim on 
appeal, and that it may be quicker if he tried to obtain the 
records himself and mail them to the RO.  

The Board received records of treatment at the Jacksonville 
Clinic on November 1, 2004.  Those records are for the period 
April 1995 to June 2004.  It appears that they were provided 
by the veteran, and not the clinic, because, in a letter to 
the veteran dated in January 2004, he was told that the 
clinic had not yet responded to its October 2004 request for 
treatment records.  The veteran acknowledged the RO's request 
to the Clinic in a correspondence dated in December 2004.  
Thereafter, in May 1965, the veteran submitted treatment 
records from the clinic dated from June 1980 to June 2003, 
and the report of an MRI from the Onslow Memorial Hospital, 
all of which were duplicative of records already of record.

A May 2005 supplemental statement of the case (SSOC) 
addressed entitlement to an effective date earlier than April 
27, 1995 for the assignment of a 40 percent rating for this 
disability, and also addressed entitlement to an effective 
date earlier than September 30, 1996, for the assignment of a 
60 percent rating.  

II.  Analysis

The veteran's back disability was rated utilizing the 
criteria found at Diagnostic Code 5293, intervertebral disc 
syndrome.  38 C.F.R. § 4.71a (2002).  (The Board notes that 
during the pendency of the veteran's appeal the regulations 
pertaining to evaluation of disabilities of the spine have 
been amended twice.   However, because this case involves 
claims of earlier effective dates of increased ratings made 
before these changes were enacted into law, they are not for 
consideration in adjudicating this appeal.)

Utilizing the rating criteria in effect at the time, the 
highest available rating under Diagnostic Code 5293 is 60 
percent for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, little intermittent relief.  A 40 
percent rating is for application when there is severe 
intervertebral disc syndrome evidenced by recurring attacks, 
with intermittent relief.  A 20 percent rating is for 
application when there is moderate intervertebral disc 
syndrome evidenced by recurring attack.  Id.  

Generally, with respect to the effective date of an award of 
increased compensation, the effective date of such award 
"shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  
An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  38 U.S.C.A. § 5110(b)(2); see also 
38 C.F.R. § 3.400(o)(2) (2001); Harper v. Brown, 10 Vet. App. 
125, 126- 27 (1997).  That would be the earliest possible 
effective date allowed by law.  Otherwise, the effective date 
of award is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).

A.  40 percent award effective date

In this case, the veteran asserts that he should have been 
assigned a 40 percent rating for post-operative residuals of 
HNP L4-L5 effective earlier than April 27, 1995.  The veteran 
submitted a letter in December 1990, which has been construed 
as a claim for an increased rating.  As noted, in the 
partially vacated November 2000 decision, the Board found 
that the veteran's claim for an increased rating for post-
operative residuals of the HNP at L4-L5 was open from 
December 31, 1990.  Accordingly, and since there has been no 
indication that there exists other evidence that could be 
construed as a claim-formal or informal under 38 C.F.R. § 
3.157, any sooner than this date, that is the date on which 
the veteran's claim for an increased rating higher than the 
previously assigned 20 percent was received.  

To put the law in context with the facts of this case, if it 
is ascertainable that an increase in disability occurred 
within the year preceding receipt of the veteran's December 
31, 1990, claim for an increased rating, the effective date 
will be the date on which that increase occurred.  Otherwise, 
the effective date will be either the date of the claim, 
December 31, 1990, or the date on it was ascertainable that 
an increase in disability occurred, whichever is later.  

Therefore, under the provisions of 38 C.F.R. § 3.400, the 
Board must first review the evidence of record to determine 
whether an ascertainable increase in disability occurred 
during the period from December 31, 1989, to December 31, 
1990.  However, the Board, having reviewed the entire record, 
including the treatment records from Dr. Rogers at the 
Jacksonville Orthopedic Clinic showing treatment from June 
1980 through June 2004, is unable to identify any such 
evidence during the one-year period preceding December 31, 
1990.  Since there are no records containing information 
relevant to the severity of the veteran's low back disability 
during this one-year time frame, the effective date of the 
award of increased compensation for post-operative residuals 
of the HNP at L4-L5 will be either the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  

The Board notes that, in his May 2005 correspondence 
submitting duplicate treatment records from the Clinic, the 
veteran noted that the records showed that treatment there 
began in 1980, and showed continuity of treatment beginning 
at that time.  The veteran acknowledged that those records 
showed no treatment between September 2, 1986 and April 27, 
1995.  He had no explanation for that break, but implied that 
he was seen by Dr. Rogers during that period, though he could 
not prove it.  Given that previous responses from the Clinic 
showed this gap in treatment, and given that the most recent 
requests to the Clinic have elicited no response and thus no 
records from this period of time, the Board has no recourse 
but to adjudicate this claim on the evidence that is of 
record.  (The Board notes in passing that when the veteran 
was seen at the Jacksonville Clinic on April 27, 1995, the 
doctor noted that the veteran had "been here to see me 
several times over the years for his back."  The doctor 
referred to prior treatment records as "the old chart," 
which could indicate that there was a gap since he was last 
seen.  While this would be consistent with above-mentioned 
break in the record of treatment at the Jacksonville Clinic, 
the Board does not rely on this observation to explain the 
gap in treatment records from the Jacksonville Clinic.)  

After December 31, 1990, the date of receipt of the increased 
rating claim, the next evidence pertaining to the veteran's 
low back is an April 27, 1995, private examination report.  
That report noted that the veteran reported that he had been 
getting increasing symptomatology on an off-and-on basis.  
Examination showed no tenderness to palpation, and the 
veteran was able to stand on his heels and toes without 
difficulty.  Forward flexion was limited, as was 
hyperextension and lateral bending; rotation was normal, 
though no measurements were reported for any range of motion.  
The veteran reported discomfort with all ranges of motion.  
X-ray examination that day showed some narrowing of L5-S1, 
with osteophyte formation.  Otherwise the spine looked 
"quite good."  

As noted, there is no medical evidence showing treatment for 
a back disability between December 31, 1990, and April 27, 
1995.  The absence of evidence showing entitlement before 
April 27, 1995, prevents the award of an earlier effective 
date for the award of the 40 percent disability rating.  38 
U.S.C.A. § 5110(a).  See also Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

To summarize, the effect date cannot be before the claim was 
received in December 1990 because there is no medical 
evidence showing treatment related to the veteran's back 
during the one-year period prior to that date.  The effective 
date cannot be the date of receipt of the veteran's claim in 
December 1990 because at that time it was not yet 
ascertainable that his disability had increased in severity.  
The effective date of the increase to 40 percent can 
therefore be no earlier than April 27, 1995, the earliest 
date as of which there is evidence that the disability had 
increased in severity.  The preponderance of the evidence is 
against the claim for an effective date prior to April 27, 
1995, for the award of the 40 percent rating.

B.  60 percent award effective date

As noted in the previous section, there is no evidence that 
the veteran's disability had increased in severity either in 
the year before his claim was received in December 1990, or 
between receipt of the claim and April 27, 1995, when a 
treatment note suggested an increase in disability.  After 
April 27, 1995, the next entry in the veteran's medical 
treatment records is a brief May 16, 1995, entry noting that 
the veteran had called to cancel an appointment scheduled for 
the next week.  The contemporaneous medical records do not 
show that he ever re-scheduled the cancelled appointment.  

The veteran underwent a VA medical examination in July 1996.  
He had pronounced lumbar lordosis and a well healed 4 1/2-inch 
hemilaminectomy thin vertical scar that was not tender.  
There was tenseness particularly at the left paravertebral.  
He was able to bend to 60 degrees without symptoms and felt 
tightness, and he had left and right lateral bending from the 
waist of 30 to 40 degrees, respectively.  On rotation of the 
lumbar spine, he had discomfort after 10 degrees on rotation 
left and he was able to rotate to 20 degrees on the right 
without discomfort.  Stretching on the left paralumbar region 
with the veteran sitting produced some feeling of numbness or 
paresthesia of the left lateral thigh.  There was weakness of 
the lower extremities.  Deep tendon reflexes were 2+ at the 
knees and 1+ at the ankles, bilaterally.  The diagnosis was 
lumbar intervertebral disc disease post diskectomy with 
hemilaminectomy with residual symptoms.

The next entry, either VA or private, was from the 
Jacksonville Clinic dated October 1, 1996, indicating that 
the veteran had called to report that he had thrown his back 
out the day before.  He was seen later that day, and reported 
that he had been doing well until he felt a sudden shock in 
his back while picking up a bag of trash or garbage.  He also 
reported that he had been walking around bent over since 
then.  On examination, the veteran was found to be walking in 
a stooped position, and was very tender over the paraspinal 
muscles bilaterally.  The diagnosis was recurrent lumbosacral 
strain, status-post lumbar laminectomy.  Later medical 
records corroborated that the veteran's back disability had 
worsened, and the Board granted an increased evaluation in 
its decision dated in May 2000.  In implementing the Board's 
increase to 60 percent, the RO assigned an effective date of 
September 30, 1996, based, evidently, on the veteran's report 
that that was the day on which he began to experience the 
muscle spasms.  The Board notes that, while there are other 
medical records of record, they are either unrelated to this 
disability, or they are dated later than  September 30, 1996, 
and thus are inapplicable to deciding this effective date 
issue.  

Recalling the law governing effective dates discussed above, 
and put in the context of the issue of an effective date for 
the increase to 60 percent, the effective date will either be 
a date within the year preceding the date of the initial 
claim, but only if it was ascertainable that the veteran's 
disability had increased to the level warranting a 60 percent 
evaluation; or the date of the claim, December 31, 1990, or 
the date on which it was ascertainable that an increase in 
disability occurred, whichever is later.  

As shown previously, there are no medical records for the 
one-year period prior to the date the veteran's claim was 
submitted, so the effective date of the 60 percent award 
cannot be in that period before receipt of the claim for an 
increased rating.  The record contains no evidence showing an 
increase in the severity of the veteran's back disability 
until he threw his back out on September 30, 1996.  Thus, the 
earliest effective date possible for the award of the 60 
percent rating is September 30, 1996, the first time an 
additional increase in severity was ascertainable.  The April 
1995 record does not show that the veteran experienced 
persistent symptoms with pain and muscle spasms, absent ankle 
jerk or other neurologic findings related to the L4-5 disc 
problem, or only little intermittent relief.  Diagnostic Code 
5293.  In fact, by April 1995, even the veteran described his 
problem as being an off-and-on one, not one where there was 
only little intermittent relief.  Consequently, the evidence 
showed that, while the veteran had recurring problems as of 
April 1995, he experienced intermittent relief, indicative of 
the 40 percent rating.  Id.  No difficulties such as those 
contemplated by the criteria for a 60 percent rating were 
noted until after September 30, 1996 when the veteran was 
seen for increased difficulties.  Therefore, it may not be 
said that the criteria for the 60 percent rating were met any 
sooner than September 30, 1996.  The preponderance of the 
evidence is against the claim for an effective date prior to 
September 30, 1996, for the award of 60 percent.

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2004.  (Although the notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) (when VCAA 
notice follows the initial unfavorable AOJ decision, remand 
and subsequent RO actions may "essentially cure[] the error 
in the timing of notice").

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to an earlier effective date, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information he had pertaining 
to his claim.  The RO also provided SOCs and SSOCs reporting 
the results of the RO's reviews, and the text of the relevant 
portions of the VA regulations.  As noted, the changes in the 
criteria for evaluating disabilities of the spine are 
inapplicable here, and notice of them was therefore not 
required.  See also Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006).

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured multiple 
examinations in order to ascertain the severity of his 
disability.  As discussed above, the Jacksonville Orthopedic 
Clinic was contacted in October 2004 in an effort to obtain 
any treatment records from them that might not be of record.  
When the Clinic did not respond, the veteran was so notified.  
In a March 2005 correspondence, the veteran was again 
informed that the Clinic had not responded, and he was 
provided additional VA Forms 21-4142 (Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs) so that another attempt could be made to obtain 
records from the Clinic.  The veteran never returned another 
signed Authorization, but, in June 2005, after reiterating 
two brief assertions regarding the appeal, he wrote "you can 
send this to the Board."  

VA is required to make a reasonable attempt to obtain 
relevant records not in the custody of a Federal department 
or agency.  38 C.F.R. § 3.159 (c)(1).  "Reasonable attempt" 
is defined as consisting of an initial request for the 
records, and, if the records are not received, at least one 
follow-up request.  Here, the RO's initial attempt did not 
result in receipt of records from Jacksonville Orthopedic 
Clinic.  The veteran was subsequently provided additional 
blank authorization forms, but did not return a signed form 
for the RO to use to make a follow-up request.  The veteran, 
instead, informed the RO that it could send the appeal to the 
Board.  Without the veteran's cooperation in returning a 
signed release form, another attempt to obtain records from 
the Jacksonville Clinic was not possible.  See 38 C.F.R. 
§ 3.159(c)(1)(i) (veteran must cooperate fully with VA's 
reasonable efforts to obtain relevant records from non-
Federal agency or department custodians).  VA has no duty to 
inform or assist that was unmet.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an effective date earlier than April 27, 1995, 
for the assignment of a 40 percent rating for post-operative 
residuals of a herniated nucleus pulposus at L4-L5, is 
denied.

Entitlement to an effective date earlier than September 30, 
1996, for the assignment of a 60 percent rating for post-
operative residuals of a HNP at L4-L5, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


